Matter of Halim v Venettozzi (2018 NY Slip Op 06163)





Matter of Halim v Venettozzi


2018 NY Slip Op 06163


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

526115

[*1]In the Matter of JAWWAD ABDUL- HALIM, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: August 6, 2018

Before: Garry, P.J., McCarthy, Mulvey, Aarons and Rumsey, JJ.


Jawwad Abdul-Halim, Comstock, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III prison disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account [FN1]. As petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Houghtaling v Venettozzi, 160 AD3d 1309, 1309 [2018]; Matter of Ortega v Lee, 156 AD3d 1084, 1085 [2017]). The record reflects that petitioner paid a reduced filing fee of $50, and he has requested reimbursement thereof. We grant petitioner's request for that amount.
Garry, P.J., McCarthy, Mulvey, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.
Footnotes

Footnote 1: Petitioner further asserts that he has not received a refund of the $5 mandatory surcharge. If that is the case, he should be permitted to recoup that amount (cf. Matter of Palczewski v Annucci, 149 AD3d 1450, 1450-1451 [2017]; Matter of Oppenheimer v Griffin, 123 AD3d 1214, 1214 [2014]).